Citation Nr: 1445080	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for right foot status post repair hammertoes, to include pes planus, in excess of 0 percent prior to November 29, 2007, and in excess of 10 percent as of November 29, 2007.
 
2.  Entitlement to an initial rating in excess of 10 percent for left foot bunionectomy with hammer toes, status post surgical repair with scars, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of these matters is with the RO in New Orleans, Louisiana.  

The claims on appeal were remanded by the Board in August 2009 for additional development.

In an August 2012 decision, the Board denied the claims for higher initial ratings for right and left foot disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a May 2014 memorandum decision, the Court set aside that part of the Board's April 2012 decision that denied higher initial ratings for the Veteran's right and left foot disabilities and remanded the claims for further development, if necessary, and readjudication consistent with the decision.


REMAND

In the May 2014 memorandum decision, the Court found that the Board did not provide adequate reasons and bases for determining that the Veteran was only entitled to a single disability rating for each foot, instead of separate disability ratings for her variously diagnosed foot and ankle disabilities, and for failing to discuss whether the Veteran was entitled to additional compensation for bilateral ankle equinus.  

As noted by the Court in the May 2013 memorandum decision, the Veteran's right foot disability variously encompassed unilateral hallux valgus, hammertoes, and acquired flatfoot, and that her service-connected left foot disability variously encompassed unilateral hallux valgus, hammertoes, acquired flat foot, and anterior metatarsalgia.  

In light of the fact that the Veteran last underwent a VA foot examination in October 2009, and that it is not entirely clear from the available evidence whether and to what extent, if any, the symptoms of the Veteran's service-connected right and left foot disabilities warrant the assignment of separate ratings, the Board finds that a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).   

In addition, the Veteran should be given an opportunity to identify any healthcare providers who have provided treatment for her service-connected right and left foot disabilities.   Thereafter, any identified records should be obtained for consideration in the Veteran's appeal

Accordingly, the case is REMANDED for the following actions:

1.  Requesting that the Veteran provide sufficient information, and if necessary, authorization, to allow VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

2.  Obtain all outstanding, pertinent VA medical records from October 2009 to the present.

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the severity of her service-connected right and left foot disabilities.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should identify all pathology related to the Veteran's feet, ankles, and toes.  With respect to each foot, the examiner should provide an opinion as to whether the overall degree of impairment is best characterized as mild, moderate, moderately severe, or severe.  The examiner should provide range of motion findings of each foot, expressed in degrees.  The examiner should fully describe any and all functional deficits associated with each of the Veteran's feet.  In so doing, the examiner should identify each disability affecting each foot, such as pes planus, hallux valgus, hammertoes, anterior metatarsalgia, and ankle equinus, and separately identify the symptoms associated with each disability.  If there is overlap in symptomatology between two or more disabilities, that fact should be noted.

4.  Then, readjudicate the claims, to include specific consideration of whether separate ratings are warranted for bilateral pes planus, hallux valgus, hammertoes, anterior metatarsalgia, and ankle equinus.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

